DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/5/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: structural component (claim 11), and attachment mechanism (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden et al. (US 2003/0058363 A1) hereinafter referenced as Boyden.
Regarding claim 1, Boyden discloses A camera device (636; fig. 6) comprising:
a magnetic attachment mechanism (656; fig. 6) for attaching the camera device to a display surface (632) of a monitor (608);
a camera sensor (This is inherent as this is the only way a video signal can be obtained as described in [0063]) for generating image data; and
wireless communication circuitry (226; fig. 2) for providing the image data wirelessly to a computation device (audio/receiver unit; [0051]).

Regarding claim 7, Boyden discloses everything claimed as applied above (see claim 1), in addition, Boyden discloses, wherein the camera is a wireless webcam (figs. 2, 6; [0065]).

Regarding claim 8, Boyden discloses everything claimed as applied above (see claim 1), in addition, Boyden discloses, comprising control circuitry (240), the control circuitry being configured to provide the image data wirelessly to the computation device (audio/video receiver unit; [0051]) via the wireless communication circuitry ([0051]; 226). 

Regarding claim 9, Boyden discloses everything claimed as applied above (see claim 8), in addition, Boyden discloses, wherein the control circuitry (240) is configured to provide the image data to the computation device (audio/video receiver unit; [0051])) via a base unit (204; The base unit is never defined.  Therefore, the antenna 204 can be interpreted as the base unit as broadly claimed.) of the camera device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Official Notice.
Regarding claim 2, Boyden discloses everything claimed as applied above (see claim 1), however, Boyden fails to explicitly disclose an ultrasound emitter configured to emit ultrasound signals at least towards a base unit for the camera device.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Boyden teaches a webcam that is magnetically attached to a computer monitor.  Ultrasound emitters used as rangefinders for cameras are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve the webcam of Boyden by applying the technique of providing an ultrasound emitter to achieve the predictable result of properly focusing on an object.  As the base unit is never defined, any object that the camera is directed at can be considered the base unit.

Regarding claim 5, Boyden discloses everything claimed as applied above (see claim 1), in addition, Boyden discloses, comprising a battery, however, Boyden fails to explicitly disclose a charging mechanism for charging the camera device when the camera device is placed on a corresponding base unit.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Boyden teaches a webcam having a battery that can be magnetically attached to a computer monitor.  Cameras having rechargeable batteries and corresponding 

Regarding claim 6, Boyden discloses everything claimed as applied above (see claim 1), however, Boyden fails to explicitly disclose the camera device has a shape form-fit to a shape of a corresponding base unit.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Boyden teaches a camera with a battery.  Cradles used for charging that are molded for a camera’s shape are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to provide a corresponding cradle which is molded for the shape of the camera to achieve the predictable result of replenishing the battery and saving space.

	
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balram (US 2008/0198264 A1) in view of Official Notice.

	
Regarding claim 11, Balram discloses A base unit (408; fig. 4) for a camera device (208), the base unit comprising:…
a charging mechanism (108) for charging the camera device…
wireless communication circuitry (214; fig. 4) for wirelessly communicating with the camera device ([0071]); and
control circuitry (410) configured to receive image data from the camera device via the wireless communication circuitry ([0071]), and to provide the image data to a computation device (104; fig. 4) via interface circuitry (412) of the base unit.
However, Balram fails to explicitly disclose a structural component for removably holding the camera device and charging the camera device when it is held by the structural component.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Balram teaches a dock for a camera.  Balram is silent on the structure of the dock.  Camera docks having structural components for removable holding the camera device and charging the camera device when it is held by the structural component such as camera charging cradles are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed structure of the dock in Balram with a camera charging cradle to acheive the predictable result of holding the camera in place while not in use.

Regarding claim 17, Balram and Official notice, the combination, discloses everything claimed as applied above (see claim 11), however, Balram fails to explicitly disclose the structural component.  However, the examiner takes official notice of the 
Balram teaches a dock for a camera with an undisclosed structure.  Camera charging cradles which are form fit to a corresponding camera are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed structure of the dock in Balram with a camera charging cradle to acheive the predictable result of holding the camera in place while not in use.

	

	
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balram in view of Official Notice further in view of Romo (US 10,564,671 B1).

Regarding claim 15, Balram and Official Notice, the combination, discloses everything claimed as applied above (see claim 11), however, the combination, fails to explicitly disclose an attachment mechanism for attaching the base unit to a frame of a monitor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Romo. 
In a similar field of endeavor, Romo discloses comprising an attachment mechanism (4:42-50) for attaching the base unit (10) to a frame of a monitor (fig. 1).
The combination teaches a dock for a camera.  Romo teaches a dock for a camera which can be attached to a frame of a monitor.  Therefore, it would have been 

Regarding claim 16, Balram and Official Notice, the combination, discloses everything claimed as applied above (see claim 11), in addition, Balram discloses, wherein the computation device is a [monitor], wherein the base unit is [connected to] a monitor. 
However, Balram fails to explicitly disclose that the computation device is a laptop computer.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Balram teaches that the display device 104 may be any device that can display video.  Laptops are well-known devices which are capable of displaying video.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the display of Balram with a laptop to achieve the predictable result of displaying the captured image data.
However, Balram, fails to explicitly disclose the base unit is integrated into a frame of the monitor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Romo. 
In a similar field of endeavor, Romo discloses the base unit is [attached to] a frame of a monitor (4:42-50).
.

	
	
	
	
Allowable Subject Matter
Claims 3-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose control circuitry configured to control the ultrasound emitter to emit the ultrasound signals in response to the detection of the attachment.

Regarding claim 4, it depends from claim 3 and therefore contains allowable subject matter for the same reasons as stated above (see claim 3).

Regarding claim 12, the prior art of record fails to disclose two or more ultrasound sensors for receiving ultrasound signals from the camera device, wherein the control circuitry configured to determine a position of the camera device relative to the base unit based on the received ultrasound signals, and to provide information on the position of the camera device to the computation device via the interface circuitry.

Regarding claims 13-14, they depend from claim 12 and therefore contain allowable subject matter for the same reasons as stated above (see claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasannavenkatesan (US 10.623,695 B1) teaches a camera and base unit wherein the camera wirelessly transmits image data to the base unit and the base unit can charge the camera.

Wu (CN 109936733) teaches a camera magnetically attached to a display surface (fig. 1).

Saptharishi (US 2018/0041733 A1) teaches a camera and base unit wherein the camera wirelessly transmits image data to the base unit and the base unit can charge the camera.

Sandberg (WO 2007/061678 A2) teaches a camera attached directly to a display surface using a suction cup (fig. 1).

Takahashi (US 2004/0105024 A1) teaches a camera charging cradle form fit for a camera.


		
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/4/2021